Title: To Thomas Jefferson from David Humphreys, 31 August 1791
From: Humphreys, David
To: Jefferson, Thomas


Lisbon, 31 Aug. 1791. The enclosed papers reveal that the report of Louis XVI’s rejection of the French constitution, mentioned in his last letter, is premature. The Gazettes from France that arrived tardily yesterday were probably delayed in Spain. The Gazettes of Leyden forwarded with this letter were delivered by sea to save postal expenses. The two English packets that arrived here late last week brought few letters and some newspapers containing a note from Burgess to the master of Lloyd’s Coffee House proving that “the British Ministry believe a Peace in the North will certainly be effected.”—French affairs continue to arouse widespread interest. He is the only member of the diplomatic corps, with the possible exception of the minister from Prussia, who is not an enemy to the French Revolution. It is difficult for him to become acquainted with other members of the diplomatic corps because it is almost impossible to avoid the subjects of “Revolution and Politics” in conversation. He cannot conceal his own opinions and thinks it indiscreet to endeavor to try to change the opinions of others.—The Papal nuncio, the most respected member of the diplomatic corps, spoke well of him in private letters to one of the professors at Mafra. Last week he spent a day with the nuncio, the secretary of the Inquisition, and several other ecclesiastical dignitaries “at a beautiful Quinta belonging to the Fathers of Mafra, which is very near this City.” During this visit the nuncio received foreign letters by special courier but nothing important occurred. “I cultivate the friendship of this Class of Society the rather, because I have found many extremely worthy Characters among them, because they are capable of making in proper places impressions much to the advantage of my Country, and because on occasions their friendly influence might possibly be very useful to us. In truth it is fashionable among them to speak well of the United States.”—At first M. Chalons, the French ambassador, treated him  politely, thinking he was an Englishman. Since then he has had little contact with Chalons and none at all with the Dukes of Luxembourg and Coigny, the latter of whom resides with the ambassador. Chalons has been especially friendly with the Margrave of Anspach.—In his letter of 7 June he mentioned that the Chevalier de Caãmona, the Spanish chargé d’affaires, was interested in a diplomatic appointment to America, and he had since tried to use him to influence the Spanish ministry to negotiate with the U.S. Caãmona has now lost interest, having been appointed minister to Switzerland. Yesterday he visited him on the eve of his departure but was unable to engage him in political conversation.—All the English here have been attentive and polite to him. “In short Persons of no nation have been more so.” He lent “the Federalist, Gazettes, and other publications” to several English gentlemen who were eager to learn more about the United States.—There is no truth to the report in one of the enclosed papers that English ships carrying fish lately arrived here. He is authorized to say that not one vessel with new fish has yet arrived.
